     Case 1:20-cv-07903-AT-GWG Document 29 Filed 07/27/21 Page 1 of 1


                                                                     :' .-L..'\
                                                                     ,
                                                                         1
                                                                           'f /\(··~ . _ '\ ; ,1 •
                                                                                        ~
                                                                                        1 ...
                                                                                                ~
                                                                                                i
                                                                                                    't-,.,
                                                                                                    ! './
                                                                                                             i c•1
                                                                                                                 l

                                                                             Fl .LCTRt )NI CALLY Fl LFD ;
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            ,rx )C :i:                                  --t-------t--   ,


-----------------------------------------------------------X
JOSE MIGUEL ALBIZU,
                                                                     I: [)/\IT          Fl L,L:1•;-:_~?ltJL;>s~J_, :
                                   Plaintiff,                                  20   CIVIL 7903 (A T)(GWG)

                 -v-                                                                        JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated July 26, 2021, that this action be, and hereby is,

remanded to the Commissioner of Social Security pursuant to sentence four of 42 U .S.C., 405(g)

for further administrative proceedings including, but not limited to, offering Plaintiff another

opportunity for a hearing, updating the evidence of record, taking any further action necessary to

develop the administrative record and issuing a new decision.

Dated: New York, New York
       July 27, 2021


                                                                               RUBY J. KRAJICK

                                                                                    Clerk of Court


                                                                                ~
                                                               BY:
